IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 98 EM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
JONATHAN T. MOORE,            :
                              :
               Petitioner     :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2014, in response to the “Petition for

Reconsideration of Order Ruling Extension of Time to File Allocatur Petition,” the Court

notes that counsel negligently failed to file a Petition for Allowance of Appeal following

the Court’s repeated grants of nunc pro tunc relief. The matter is now REMANDED to

the Court of Common Pleas of Philadelphia County to appoint new counsel within 45

days of this order. Newly-appointed counsel is directed to file a Petition for Allowance

of Appeal within 60 days of appointment.